Title: From Benjamin Franklin to Ferdinand Grand, 3 July 1777
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Le 3. Juillet 1778 [i.e., 1777].
Mr. franklin presente ses respects à Mr. Grand et il lui envoye la lettre originale dont it lui a parlé. Dans une autre Mr. Bingham dit que “le plus Leger pretexte suffit aujourdhui aux Anglois pour saisir et condamner les effets des marchands françois qui ne peuvent pas même transporter les productions d’Amerique d’une Isle à une autre sans courir les plus grands risques. En effet plusieurs vaisseaux ont été conduits depuis peu à la Dominique par la seule raison qu’ils transportoient des productions d’Amerique.”
Il est à remarquer qu’avant ces difficultés les marchands francois pouvoient acheter du tabac, du riz &c. des Americains du Continent pour être transportér en france. Si je ne me trompe, il est Porté dans les traités que le vaisseau d’un ami assure les marchandises même d’un ennemi, à plus forte raison doit-il garantir vos propres marchandises que vous avés achetées auparavant de cet ennemi.
Mr. Bingham dit aussi que la Cour d’Amirauté à la Dominique est constituée sur des principes si iniques qu’elle encourage les condamnations, le juge ayant une portion des marchandises condamnées, de sorte qu on ne peut gueres se flatter de sauver des effets dont le sort dépend de son jugement.
 
Notation: 1778. Juillet 3.
